Citation Nr: 1108648	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE


Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a rating decision of May 2009, the RO granted service connection (and a 100 percent schedular evaluation) for posttraumatic stress disorder.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

In correspondence of January 2011, the Veteran's accredited representative indicated that the Veteran wished to withdraw his appeal regarding the issue of an increased evaluation for service-connected bilateral hearing loss.  Accordingly, that issue will be dismissed.


FINDING OF FACT

In correspondence of January 2011, the Veteran's accredited representative indicated that the Veteran wished to withdraw his appeal regarding the issue of an increased evaluation for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of an increased evaluation for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).  

In correspondence of January 2011, the Veteran's accredited representative indicated that the Veteran wished to withdraw from consideration the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of an initial compensable evaluation for service-connected bilateral hearing loss is dismissed.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


